                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TENNESSEE
                             AT KNOXVILLE

   UNITED STATES OF AMERICA                     )
                                                )
                      Plaintiff,                )
   v                                            )      Case No. 3:07-cr-51-006
                                                )
                                                )      JUDGE VARLAN
   LASHONDA HALL                                )
                                                )
                      Defendant.                )

   SUPPLEMENT TO PRO SE MOTION FOR COMPASSIONATE RELEASE

         Comes Federal Defender Services (FDSET), by and through counsel, who

   supplements the Pro Se filing of Ms. Hall as follows:

                INTRODUCTION

         LaShonda Hall has filed a Pro Se motion for compassionate relief in this

   case and has provided the Court with legal support and her efforts to rehabilitate

   herself in prison. Her main argument is that the Court should consider the fact that

   she was sentenced under the old 924(c) “stacking law” on July 8, 2011 such that

   she was sentenced to 25 years consecutive for a second 924(c) conviction within

   the same case. In light of the First Step Act’s amendments to the compassionate

   release statute which authorizes the modification of a term of imprisonment if

   “extraordinary and compelling reasons warrant such reduction,” this Court can

   now consider her sentence which is a sentence she could not receive if she were


Case 3:07-cr-00051-TAV-HBG Document 885 Filed 10/23/20 Page 1 of 13 PageID #: 8115
   sentenced after the passage of the First Step Act. This supplement focuses on that

   issue. Ms. Hall’s Pro Se filing certainly provides other matters for the Court to

   consider including her efforts at rehabilitation.

   I.    The First Step Act’s Expansion of Compassionate Release Applications

         “Prior to 2018 . . . only the director of the Bureau of Prisons could move for

   compassionate release. The First Step Act changed that.” United States v. Alam, 960

   F.3d 831, 834 (6th Cir. 2020) (citing First Step Act of 2018, § 603, Pub. L. No. 115-

   391, 132 Stat. 5239). It amended 18 U.S.C. section 3582(c)—commonly referred to

   as “compassionate release”—to allow an inmate himself to petition a court for

   immediate release. Id. at 834-35. “No one contests that Congress made this change

   to increase access to compassionate release.” Id. at 835.

         Section 3582(c) allows a reduction in sentence where, among other

   requirements and possibilities, a district court finds that “extraordinary and

   compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). The statute

   does not define “extraordinary and compelling reasons,” but does instruct “that such

   a reduction [be] consistent with applicable policy statements issued by the Sentencing

   Commission.” Id. Those policy statements appear in section 1B1.13 of the United

   States Sentencing Guidelines.




                                              2


Case 3:07-cr-00051-TAV-HBG Document 885 Filed 10/23/20 Page 2 of 13 PageID #: 8116
         The application notes to section 1B1.13 allow for four circumstances of

   “extraordinary and compelling reasons” for release, including one expansive

   “catchall” provision. The first three conditions address an inmate’s health, age, and

   the death or incapacitation of members of their family. USSG §1B1.13, comment.

   (n.1). The fourth, catchall provision reads: “As determined by the Director of the

   Bureau of Prisons, there exists in the defendant’s case an extraordinary and

   compelling reason other than, or in combination with, the reasons described in

   subdivisions (A) through (C).” Id. It is the only one of the four enumerated

   circumstances that mentions the Director of the Bureau of Prisons (the “BOP”).

   II.   The Court’s Ability to Determine What Constitute “Extraordinary and
         Compelling Reasons” for a Reduction in Sentence

         This Court should join with the majority of other District Courts to consider the

   issue and conclude that it is empowered to make its own determination of what

   circumstances are “extraordinary and compelling reasons” to reduce a person’s

   sentence. The preface to the catchall provision suggesting only the BOP can dictate

   those reasons is inconsistent with existing statutory law and a vestige of the pre-First

   Step Act era, an era Congress sought to end precisely because too few deserving

   inmates were obtaining relief.




                                              3


Case 3:07-cr-00051-TAV-HBG Document 885 Filed 10/23/20 Page 3 of 13 PageID #: 8117
         The application note in question has not been updated to reflect the First Step

   Act changes from 2018, or indeed in 13 years. Compare §1B1.13, comment. (n.1)

   (2006 ed.), with §1B1.13, comment. (n.1) (2007 ed.). Nor could the Sentencing

   Commission have updated the application note to bring it into line with the First Step

   Act, since it has lacked a quorum since that law’s passing. United States v. Duncan,

   No. 3:11-cr-12, 2020 WL 4669944, at *3 (M.D. Tenn. Aug. 12, 2020) (citations

   omitted). The reference to the BOP director in the preface to note 1(d), then, is a

   “redundancy,” as a compassionate release motion could have come only from the

   BOP at the time the note was written. Id. (citation omitted).

         Because the commentary now conflicts with section 3582, as it was changed

   by the First Step Act, that commentary does not bind the Court. The guidelines

   “commentary has no independent legal force.” United States v. Havis, 926 F.3d 382,

   386 (6th Cir. 2019) (en banc) (citing Stinson v. United States, 508 U.S. 36, 44-46

   (1993)). It is only “authoritative unless it violates the Constitution or a federal

   statute.” Stinson at 38. Section 1B1.13’s commentary still refers to the BOP director

   as the sole gatekeeper of compassionate release determinations, both in the prefatory

   clause of the catchall provision and also in note four, which states that a reduction in

   sentence “may be granted only upon motion of the Director of the [BOP] pursuant to

   18 U.S.C. § 3582(c)(1)(A).”

                                              4


Case 3:07-cr-00051-TAV-HBG Document 885 Filed 10/23/20 Page 4 of 13 PageID #: 8118
         These outdated suggestions that the role of bringing and deciding reasons for

   motions for compassionate release resides only with the BOP render the application

   note inconsistent with the First Step Act’s changes. “[T]he dependence on the BOP

   to determine the existence of an extraordinary and compelling reason, like the

   requirement for a motion by the BOP Director, is a relic of the prior procedure that

   is inconsistent with the amendments implemented by the First Step Act.” United

   States v. Young, No. 2:00-cr-2-1, 2020 WL 1047815 (M.D. Tenn. Mar. 4, 2020)

   (Trauger, J.); see also United States v. Avery, No. 2:07-CR-20040-2, 2020 WL

   3167579, at *6 (W.D. Tenn. June 9, 2020) (“Language in the Policy Statement and

   its Application Notes [including the preface to note 1(d)] conflicts with Congress’s

   amendment of § 3582(c)(1)(A).”); United States v. Adeyemi, No. CR 06-124, 2020

   WL 3642478, at *14 (E.D. Pa. July 6, 2020) (“The plain language of section

   3582(c)(1)(A)(i) . . . contradicts the introductory phrase of Note 1(D) to the

   Commission’s policy statement.”) “In short, federal judges are no longer constrained

   by the BOP Director’s determination of what constitutes extraordinary and

   compelling reasons for a sentence reduction.” Young at *6 (citing Stinson); see also

   Adeyemi at *13-14 (citing Stinson and United States v. LaBonte, 520 U.S. 751 (1997),

   to conclude that the prefatory clause to note 1(d) is not binding).




                                             5


Case 3:07-cr-00051-TAV-HBG Document 885 Filed 10/23/20 Page 5 of 13 PageID #: 8119
         Leaving the BOP as the sole gatekeeper of determining reasons for

   compassionate release would also contravene the entire purpose of the First Step

   Act’s changes, which was to expand access to that avenue of relief. Prior to those

   amendments, “[t]he Bureau of Prisons . . . rarely filed such motions.” Adeyemi at *9

   (citation omitted). Through 2013 the BOP filed on behalf of only 24 inmates, on

   average, each year. Duncan at *4. “[T]hat number only increased to 83 inmates in

   2014 after complaints were made . . . to the Bureau of Prisons by the Inspector

   General’s office.” Id.

         Despite this increase Congress saw it necessary to expand access. The First

   Step Act listed its changes to section 3582 “under the title of ‘Increasing the Use and

   Transparency of Compassionate Release.” United States v. Brown, 411 F. Supp. 3d

   446, 451 (S.D. Iowa 2019) (citation omitted). If it were to be “assume[d that] the BOP

   Director faithfully executes the narrowly drawn policy and program statements

   related to compassionate release . . . . the only way direct motions to district courts

   would increase the use of compassionate release is to allow district judges to consider

   the vast variety of circumstances that may constitute ‘extraordinary and compelling’”

   reasons for a reduction in sentence. Id. If the BOP’s ability to consider any reason it

   saw as “extraordinary and compelling” was still resulting in an insufficient number




                                              6


Case 3:07-cr-00051-TAV-HBG Document 885 Filed 10/23/20 Page 6 of 13 PageID #: 8120
   of compassionate release motions, in Congress’s view, extending the ability to make

   that same determination to district courts was the solution.

         Most of the district courts confronted with the mismatch between the

   guidelines commentary and the First Step Act’s amendments have concluded that the

   outdated application note must give way to the statute. In the Middle District of

   Tennessee, Chief Judge Crenshaw recently joined his colleague Judge Trauger in so

   concluding. See Duncan, 2020 WL 4669944; Young, 2020 WL 1047815. Numerous

   other courts have reached the same outcome, a majority of those considering the

   issue. See, e.g., Adeyemi at *11 (“A vast majority of judges considering whether

   courts may independently evaluate extraordinary and compelling reasons to reduce

   sentences have concluded they can.”); United States v. Haynes, No. 93-cr-1043, 2020

   WL 1941478, at *14 (E.D.N.Y. Apr. 22, 2020) (collecting thirteen cases reaching

   same conclusion); Young at *6 (“majority”); United States v. Rodriguez, No. 2:03-cr-

   271-AB-1, 2020 WL 1627331, at *4 (E.D. Pa. Apr. 1, 2020) (“majority”). Mr.

   Wooden asks the Court to join them in concluding that it may decide for itself what

   constitute extraordinary and compelling reasons to reduce his sentence.

         On September 25, 2020, in the first decision by a Court of Appeals addressing

   this issue, the Second Circuit ruled that contrary to the government’s arguments,

   district courts have broad discretion “to consider the full slate of extraordinary and

                                             7


Case 3:07-cr-00051-TAV-HBG Document 885 Filed 10/23/20 Page 7 of 13 PageID #: 8121
   compelling reasons that an imprisoned person might bring before them in motions for

   compassionate release.” United States v. Zullo, No. 19-3218-cr, 2020 WL 5739712

   at *7 (2d Cir. 2020). The Court reasoned that because the policy statement from the

   Guidelines states that “‘[a] reduction under this policy statement may be granted only

   upon motion of the Director of the Bureau of Prisons’ . . . this language must be read

   not as a description of the former statute’s requirements, but as defining the motions

   to which the policy statement applies.” Id. at *6 (emphasis added) (quoting U.S.S.G.

   § 1B1.13, cmt. n.4). Thus, that policy statement is not “applicable” to motions

   brought by imprisoned people themselves within the meaning of section 3582 and

   therefore does not bind district courts considering such motions. Id. The Court found

   that this reading “saves as much of the existing Guideline as is possible” while “also

   align[ing] with Congress’ intent in passing th[e First Step] Act.” Id. at *7.

   III.   The Sentence in Ms. Hall’s Case Would Not Occur After the Passage of
          the First Step Act.

          Ms. Hall was a defendant in a drug conspiracy case that went to trial. She had

   no adult convictions at the time of her sentencing hearing and was in Criminal

   History category I. However, she was convicted of two counts of aiding and abetting

   by another the possession of a firearm in furtherance of a drug trafficking crime. She

   received five years consecutive to other counts for the first such conviction and



                                             8


Case 3:07-cr-00051-TAV-HBG Document 885 Filed 10/23/20 Page 8 of 13 PageID #: 8122
   twenty-five years consecutive for the second count. Three hundred (300) months of

   her current 511 month sentence is attributable to the second 924(c) conviction. She

   has been in federal custody for approximately 151 months.

         The “stacking” of 924(c) convictions was an injustice that Congress aimed to

   address with the First Step Act. The Act amended section 924(c) by replacing the

   phrase triggering enhanced penalties, “second or subsequent conviction under this

   subsection,” with “violation of this subsection that occurs after a prior conviction

   under this subsection has become final.” First Step Act of 2018, Pub. L. 115-391, 132

   Stat. 5222, § 403. This meant that a person would be punished more harshly for a

   second violation of section 924(c) only if they had been previously adjudicated and

   punished for the first violation and were still not dissuaded from committing the same

   crime in the future. This change was not made retroactive.

         The stacking of 924(c) convictions prior to the First Step Act was widely

   criticized as producing harsh and unfair results. Although the Supreme Court

   interpreted section 924(c) as permitting stacking in United States v. Deal, 508 U.S.

   129 (1993), the operation of the penalty “was criticized as unjust and inconsistent

   with Congress’s intent in drafting the relevant provision.” Avery, 2020 WL 3167579,

   at *3 (citations omitted). Judges recognized that instead of reserving the harshest

   punishment only for “true recidivist[s] . . . those who have been sent to prison and

                                             9


Case 3:07-cr-00051-TAV-HBG Document 885 Filed 10/23/20 Page 9 of 13 PageID #: 8123
 failed to learn their lesson,” it could treat “first-time offenders” who had not

 previously been adjudicated for a 924(c) conviction more harshly than murderers and

 rapists. United States v. Angelos, 345 F. Supp. 2d 1227, 1231, 1245 (D. Utah 2004).

 Federal prosecutors recognized the harshness too, such as when Sally Yates, then

 U.S. Attorney for the Northern District of Georgia and testifying before the

 Sentencing Commission, noted “that the ‘criticisms and concerns about the stacking

 of 924(c)s’ were ‘well known,’ ‘particularly in a scenario where you have an

 individual who is charged with multiple 924(c) counts in the same indictment.’”

 Young, 2020 WL 1047815, at *7 (citation omitted).

       Based on the acknowledged harshness of 924(c) stacking, many courts have

 granted compassionate release to people sentenced under that now-defunct scheme.

 Some have focused exclusively on the First Step Act’s changes to 924(c) sentencing.

 See United States v. Urkevich, No. 8:03CR37, 2019 WL 6037391, at *4 (D. Neb.

 Nov. 14, 2019) (“A reduction in [Urkevich’s] sentence is warranted by extraordinary

 and compelling reasons, specifically the injustice of facing a term of incarceration

 forty years longer than Congress now deems warranted for the crimes committed.”)

 Others have noted it in combination with other factors, such as medical conditions

 that put the inmate at risk of serious illness if they contract COVID-19. See, e.g.,

 Adeyemi, 2020 WL 3642478 (granting compassionate release based on 924(c)

                                         10


Case 3:07-cr-00051-TAV-HBG Document 885 Filed 10/23/20 Page 10 of 13 PageID #:
                                   8124
 stacking and defendant’s COVID-19 risk, among other factors); Brown, No. 4:05-CR-

 227-1, 2020 WL 2091802 (S.D. Iowa Apr. 29, 2020) (same); United States v.

 McPherson, No. CR94-5708RJB, 2020 WL 1862596 (W.D. Wash. Apr. 29, 2020)

 (same).

       Courts granting compassionate release to defendants sentenced harshly due to

 924(c) stacking have done so even though the First Step Act’s changes to 924(c)

 sentencing were not made retroactive. As one court put it, “It is not unreasonable for

 Congress to conclude that not all defendants convicted under §924(c) should receive

 new sentences, even while expanding the power of the courts to relieve some

 defendants of those sentences on a case-by-case basis.” United States v. Maumau, No.

 2:08-cr-758-TC-11, 2020 WL 806121, at *7 (D. Utah Feb. 18, 2020); see also

 McPherson, 2020 WL 1862596, at *5 (“Section 3582(c)(1)(A) provides a safety valve

 against what otherwise would be a harsh, unjust, and unfair result stemming from a

 non-retroactivity clause.”).

       Some additional courts to grant relief from the stacking provisions of the

 former 924(c) penalty statute were United States v. O’Bryan, No. 96-10076-03-JTM,

 2020 WL 869475 (D. Kan. Feb. 21, 2020), United States v. Redd, No. 1:97-CR-

 00006-AJT, 2020 WL 1248493 (E.D. Va. Mar. 16, 2020), United States v. Owens,

 No. 97-CR-2546-CAB, ECF 93 (S.D. Cal. Mar. 20, 2020), United States v. Decatur,

                                          11


Case 3:07-cr-00051-TAV-HBG Document 885 Filed 10/23/20 Page 11 of 13 PageID #:
                                   8125
 No. CCB-95-0207, 2020 WL 1676219 (D. Md. Apr. 6, 2020), United States v.

 Defendants, No. 2:99-CR-000257-CAS-3, 2020 WL 1864906 (C.D.Cal. Apr. 13,

 2020), United States v. Marks, No. 03-CR-6033L, 2020 WL 1908911 (W.D. N.Y.

 Apr. 20, 2020), United States v. Haynes, No. 93 CR 1043 (RJD), 2020 WL 1941478

 (E.D. N.Y. Apr. 22, 2020), United States v. Bryant, No. CR95-202-CCB-3, 2020 WL

 2085471 (D.Md. Apr. 30, 2020), United States v. Avey, No. 5:05-CR-00029, 2020

 WL 2464796 (W.D. Va. May 13, 2020) and United States v. Littrell, No. 4:05-cr-

 00084-CDP, ECF 114 (E.D. Mo. May 19, 2020).

       Ms. Hall obtained a GED while at the Bureau of Prisons. She has completed

 the nonresidential drug treatment program as well as the drug education class. Her

 class work and other achievements at the BOP are quite impressive. (See Doc. 877,

 pgs. 5-14.) She has also maintained jobs and has good reviews for her work.

       WHEREFORE, PREMISES CONSIDERED Counsel requests that the Court

 grant the relief requested by Ms. Hall and otherwise to modify her sentence pursuant

 to the First Step Act/Amended Compassionate Release statute.




                                         12


Case 3:07-cr-00051-TAV-HBG Document 885 Filed 10/23/20 Page 12 of 13 PageID #:
                                   8126
                                           Respectfully submitted

                                           FEDERAL DEFENDER SERVICES
                                           OF EASTERN TENNESSEE, INC.

                                           By s/Jonathan A. Moffatt
                                                  Jonathan A. Moffatt
                                                  BOPR No. 18137
                                                  Assistant Federal Defender
                                                  800 S. Gay St, Suite 2400
                                                  Knoxville, Tennessee 37929
                                                  (865) 637-7979




                                      13


Case 3:07-cr-00051-TAV-HBG Document 885 Filed 10/23/20 Page 13 of 13 PageID #:
                                   8127
